Case: 21-10033     Document: 00516276686         Page: 1     Date Filed: 04/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     April 12, 2022
                                  No. 21-10033
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Melissa Jo Sullivan,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CV-1371


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Melissa Jo Sullivan, a federal prisoner proceeding pro se, appeals from
   the denial of her 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate
   release. In support of her motion, she contends that: (1) she has multiple
   medical conditions that places her at increased risk for severe illness if she


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10033      Document: 00516276686           Page: 2    Date Filed: 04/12/2022




                                     No. 21-10033


   were to contract COVID-19, which, she alleges, is present at her prison;
   (2) she completed eight years of her sentence, (3) she demonstrated post-
   sentencing rehabilitation, (4) she accumulated programming credits that
   justified an early release, (5) she developed a viable post-release plan; and
   (6) unreliable information was used at her sentencing hearing to calculate the
   quantity of drugs for which she was responsible.
          The district court denied the motion sua sponte without receiving a
   response from the Government. It held that Sullivan had not made the
   showing required to obtain a reduction in sentence because the
   circumstances that she described were not extraordinary or compelling. It
   also noted that, even if these were extraordinary and compelling reasons, a
   reduction in sentence should still be denied because Sullivan is relatively
   young, previously had her sentenced reduced, and remained a danger to the
   safety of other people and the community. Further, the district court stated
   that, after weighing the 18 U.S.C. § 3553(a) factors, the court was “not
   inclined to grant relief.”
          Upon careful review of the record, we discern no abuse of discretion.
   Although the district court denied the motion prior to this court’s issuance
   of United States v. Shkambi, 993 F.3d 388 (5th Cir. 2021), we find that the
   district court’s order is not in conflict with that case. While it cited to
   U.S.S.G. § 1B1.13 at various points in its order, it did not indicate reliance on
   it. The district court’s order provided multiple alternative reasons for its
   denial, none of which expressly depended on § 1B1.13. See United States v.
   Steele, 852 F. App’x 147, 148 (5th Cir. 2021) (unpublished); United States v.
   Coats, 853 F. App’x 941, 942–43 (5th Cir. 2021) (unpublished).
          The district court’s order is AFFIRMED.




                                          2